DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention comprising a system/method/process to perform operations for optical networking with hybrid optical vortices, etc. According to the disclosure, “the phrase "hybrid optical vortex" (and/or in the plurality "hybrid optical vortices") refers to an optical vortex that is coupled to an electron that traces a topologically protected surface defined by a topological insulator material ("topological insulator") from a nanofiber optical thread of a nanofiber communication path” (paragraphs [0004] and [0027] of the Specification). The closest prior art, US 2016/0041411, US 10,186,351 and US 2018/0306716 etc. (refer to the art made of record in the Conclusion), disclose an operation for an optical vortex, and Siroki et al discloses a scheme similar to the hybrid optical vortex. However, these prior art fail to disclose operations: receiving, from a first nanofiber communication path, a hybrid optical vortex that carries an internet protocol packet, decoupling the hybrid optical vortex to extract a first optical vortex that encapsulates the internet protocol packet, directing the first optical vortex through a beam splitter of a quantum scissor to create a second optical vortex and a third optical vortex, wherein each of the second optical vortex and the third optical vortex encapsulates an instance of the internet protocol packet, placing the second optical vortex in an optical holding track to preserve the second optical vortex, creating, using the third optical vortex, a fourth optical vortex, analyzing the fourth optical vortex to determine a subsequent communication path to provide the instance of the internet protocol packet encapsulated by the second optical vortex, releasing the second optical vortex from the optical holding track, and switching the instance of the internet protocol packet from the second optical vortex to a subsequent communication path based on analysis of the fourth optical vortex.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160041411 A1
US 20150124319 A1
US 20140346354 A1
US 20180287262 A1
US 20020179939 A1
US 10186351 B1
US 20160082617 A1
US 9086523 B2
US 20180306716 A1
US 20150349910 A1
Siroki et al: “Single-electron induced surface plasmons on a topological nanoparticle”, Nature Communications, August 2016, pages 1-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        July 15, 2022